In an action by the assignee of a vendee named in a contract for the purchase and sale of real property to recover the down payment and for other relief, the appeal is from a judgment entered on an order granting respondent’s motion for summary judgment striking out the answer. The action was brought on the ground that the appellant failed to comply with a condition in the contract. Judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.